Calhoon, J.,
delivered the opinion of the court.
The instrument was properly probated as a will- The acute attack of fever was the inducement to the woman to indicate-her last wishes, and her dominant idea was to express them, and to say what she wanted “in case I die,” and she gives her reason for the wish. The request to “answer at once” perhaps indicates only the desire to know whether the letter reached its destination. There is no presumption that it was designed to alter its nature. And so of the words “this is private.” Erom the purport of the whole paper, manifest reasons would militate against publication during the life of the writer. Anderson v. Pryor, 10 Smed. & M., 620; Redhead v. Redhead (Miss.), 35 South., 761; “All opinions,” Eaton v. Brown, 193 U. S., 411.

Affirmed.